 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Anthony Buonarigo,                                  No. CV-19-08037-PCT-JAT
10                  Plaintiff,                           ORDER
11   v.
12   BJ's Tavern LLC,
13                  Defendant.
14
15          Pending before the Court is Defendant’s motion to dismiss one count of the
16   complaint filed under Federal Rule of Civil Procedure 12(b)(6). The Court extended the
17   time for Plaintiff to respond to the motion until April 29, 2019. On April 29, 2019, instead
18   of responding, Plaintiff filed a motion to file exhibits non-electronically. In this motion,
19   Plaintiff seeks to file videos of the underlying incident in this case non-electronically.
20   Finally, on May 2, 2019, Plaintiff lodged his proposed response to the motion (however,
21   the lodged response at footnote 37 claims a proposed amended complaint is attached as
22   exhibit 3, and it is not; so this filing does not appear to be complete).
23          The Court does not and cannot consider evidence in ruling on a motion to dismiss
24   filed pursuant to Federal Rule of Civil Procedure 12(b)(6). Therefore, the request to file
25   the videos will be denied. Plaintiff will be given one business day to file a conforming
26   response. Further, because only one count of a multicount complaint is the subject of the
27   motion, the Court will proceed with the Rule 16 conference. Accordingly,
28          IT IS ORDERED that the motion to file exhibits non-electronically (Doc. 17) is
 1   denied.
 2         IT IS FURTHER ORDERED that the Clerk of the Court shall not file the
 3   document lodged at Doc. 18.
 4         IT IS FURTHER ORDERED that Plaintiff shall file a response to the motion to
 5   dismiss (Doc. 14) by May 6, 2019.
 6         Dated this 3rd day of May, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
